Upon consideration of the application filed by Defendant on the 3rd of September 2019 in this matter for Writ of Habeas Corpus, the following order was entered and is hereby certified to the Superior Court, Avery County:
"Denied by order of the Court in conference, this the 4th of September 2019."
The following order has been entered on the motion filed on the 3rd of September 2019 by Defendant for Judicial Review/Writ of Certiorari/Motion to Appeal:
"Motion Dismissed by order of the Court in conference, this the 4th of September 2019."